[Cite as Bugh v. Grafton Correctional Inst., 2009-Ohio-7098.]

                                                        Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




RICHARD BUGH

       Plaintiff

       v.

GRAFTON CORRECTIONAL INSTITUTION

       Defendant

            Case No. 2005-08999

Judge J. Craig Wright
Magistrate Steven A. Larson

JUDGMENT ENTRY




        {¶ 1} On November 25, 2009, the magistrate issued a decision recommending
judgment for defendant.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” No objections were filed.
        {¶ 3} The court determines that there is no error of law or other defect evident
on the face of the magistrate’s decision. Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.
Case No. 2005-08999                  -2-                 JUDGMENT ENTRY

                                    _____________________________________
                                    J. CRAIG WRIGHT
                                    Judge

cc:


Amy S. Brown                          Richard Bugh, #216-362
Brian M. Kneafsey Jr.                 2500 S. Avon Belden Road
Assistant Attorneys General           Grafton, Ohio 44044
150 East Gay Street, 18th Floor
Columbus, Ohio 43215-3130

Magistrate Steven A. Larson

HTS/cmd
Filed December 17, 2009
To S.C. reporter January 19, 2010